Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 1 of 47 PageID #: 3429




                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE



CFL TECHNOLOGIES LLC,

                 Plaintiff,

                 v.
                                                 C.A. No. 18-1445-RGA
OSRAM SYLVANIA, INC. and LEDVANCE,
LLC,
                                                 Jury Trial Demanded
                 Defendants.




OSRAM SYLVANIA, INC. and LEDVANCE,
LLC,

                 Counterclaim Plaintiffs,

                 v.

CFL TECHNOLOGIES LLC,

                 Counterclaim Defendant.




DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES; COUNTERCLAIMS TO
        PLAINTIFF’S COMPLAINT; DEMAND FOR JURY TRIAL
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 2 of 47 PageID #: 3430



                 DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES

         Defendants OSRAM SYLVANIA, INC. (“OSRAM”) and LEDVANCE LLC

 (“LEDVANCE”) (collectively, “Defendants”) hereby respond to the Complaint of CFL

 Technologies LLC (“CFLT” or “Plaintiff”) as follows.            Defendants deny each and every

 allegation contained in Plaintiff’s Complaint that is not expressly admitted below. Any factual

 allegation below is admitted only as to the specific admitted facts, not as to any purported

 conclusions, characterizations, implications, or speculations that arguably may follow from the

 admitted facts. Defendants deny that Plaintiff is entitled to the relief requested in the Complaint

 or to any other relief.

                                    NATURE OF THE CASE1

1.       Defendants admit that the Complaint asserts patents previously asserted against products

         of at least one Defendant.     Defendants deny that Plaintiff’s claims have merit and

         otherwise deny the remaining allegations in Paragraph 1.

                                             PARTIES

2.       Defendants are without knowledge or information sufficient to form a belief regarding

         the allegations in Paragraph 2 and, on that basis, deny those allegations.

3.       Paragraph 3 contains legal conclusions to which no response is required. To the extent a

         response is required, Defendants deny Plaintiff is the lawful assignee of U.S. Patent Nos.

         6,459,213 (“the ’213 Patent”), 6,172,464 (“the ’464 Patent”), 5,757,140 (“the ’140

         Patent”), 5,510,681 (“the ’681 Patent”) and 5,510,680 (“the ’680 Patent”) (collectively

         “the Asserted Patents”).


 1
   Defendants believe that no response is required to the headings in the Complaint. To the extent
 a response is deemed required and to the extent those headings and titles could be construed to
 contain factual allegations, those allegations are denied.



                                                  1
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 3 of 47 PageID #: 3431



4.    Denied.

5.    Defendants admit that the face of each of the Asserted Patents lists Ole K. Nilssen

      (“Nilssen”) as the named inventor.        Defendants otherwise deny the allegations in

      Paragraph 5.

6.    Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 6 and, on that basis, deny those allegations.

7.    Paragraph 7 contains legal conclusions to which no response is required. To the extent a

      response is required, Defendants deny the allegations.

8.    Defendants admit that a purported assignment to CFLT of all Asserted Patents was

      recorded with the United Stated Patent and Trademark Office (“USPTO”) on or around

      June 19, 2018.

9.    Admitted.

10.   Admitted.

11.   Admitted.

12.   Admitted.

13.   Admitted.

14.   Admitted.

15.   Admitted.

16.   Admitted.

17.   Denied.

18.   Admitted.

19.   Admitted.




                                               2
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 4 of 47 PageID #: 3432



                              JURISDICTION AND VENUE

20.   Defendants admit that Plaintiff purports to state a claim and/or seek relief under the

      patent laws of the United States, 35 U.S.C. §§ 271(a), 281 and 284-85.

21.   Defendants admit that the Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

      and 1338(a).

22.   Defendants admit that the Court has personal jurisdiction over them. Paragraph 22

      otherwise contains legal conclusions to which no response is required. To the extent a

      response is required, Defendants deny the allegations.

23.   Admitted.

24.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 24 and, on that basis, deny those allegations.

25.   Defendants admit that venue is proper in this District, that OSRAM is a Delaware

      corporation, and that LEDVANCE is a Delaware limited liability company.

                     ADDITIONAL BACKGROUND REGARDING
                     THE ACCUSED PRODUCTS AND PATENTS


26.   Denied.

27.   Admitted.

28.   Denied.

29.   Denied.

30.   Denied.

31.   Denied.

32.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 32 and, on that basis, deny those allegations.




                                               3
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 5 of 47 PageID #: 3433



33.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 33 and, on that basis, deny those allegations.

34.   Paragraph 34 contains legal conclusions to which no response is required. To the extent a

      response is required, Defendants deny those allegations.

35.   Admitted.

36.   Admitted.

37.   Defendants admit that, on June 10, 1996, Joseph S. Romanow sent a letter to Nilssen.

      Defendants otherwise deny the allegations in Paragraph 37.

38.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 38 and, on that basis, deny those allegations.

39.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 39 and, on that basis, deny those allegations.

40.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 40 and, on that basis, deny those allegations.

41.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 41 and, on that basis, deny those allegations.

42.   Admitted.

43.   Admitted.

44.   Admitted.

45.   Admitted.

46.   Admitted.

47.   Admitted.

48.   Denied.




                                               4
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 6 of 47 PageID #: 3434



49.   Admitted.

50.   Paragraph 50 contains legal conclusions to which no response is required. To the extent a

      response is required, Defendants admit that the Therasense opinion includes the

      statement “tightens the standards for finding both intent and materiality in order to

      redirect a doctrine that has been overused to the detriment of the public” but otherwise

      deny the allegations in Paragraph 50.

51.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 51 and, on that basis, deny those allegations.

52.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 52 and, on that basis, deny those allegations.

53.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 53 and, on that basis, deny those allegations.

54.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 54 and, on that basis, deny those allegations.

55.   Denied.

                                          COUNT I

                     INFRINGEMENT OF U.S. PATENT NO. 6,459,213

56.   Defendants incorporate by reference herein their responses to Paragraphs 1-55, as set

      forth above.

57.   Admitted.

58.   Admitted.

59.   Defendants admit that the face of the ’213 Patent sets forth an issuance date of October 1,

      2002.




                                               5
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 7 of 47 PageID #: 3435



60.   Denied.

61.   Admitted.

62.   Denied.

63.   Defendants admit that a purported assignment of the ’213 Patent to CFLT was recorded

      with the USPTO on or around June 19, 2018.

64.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 64 and, on that basis, deny those allegations.

65.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 65 and, on that basis, deny those allegations.

66.   Denied.

67.   Denied.

68.   Denied.

69.   Denied.

70.   Denied.

71.   Denied.

72.   Denied.

73.   Denied.

74.   Denied.

75.   Denied.

76.   Denied.

77.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 77 and, on that basis, deny those allegations.




                                               6
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 8 of 47 PageID #: 3436



78.   Paragraph 78 contains legal conclusions to which no response is required. To the extent a

      response is required, Defendants deny those allegations.

79.   Paragraph 79 contains legal conclusions to which no response is required. To the extent a

      response is required, Defendants deny those allegations.

                                         COUNT II

                     INFRINGEMENT OF U.S. PATENT NO. 6,172,464

80.   Defendants incorporate by reference herein their responses to Paragraphs 1-79, as set

      forth above.

81.   Admitted.

82.   Admitted.

83.   Defendants admit that the face of the ’464 Patent sets forth an issuance date of January 9,

      2001.

84.   Denied.

85.   Denied.

86.   Defendants admit that a purported assignment of the ’464 Patent to CFLT was recorded

      with the USPTO on or around June 19, 2018.

87.   Defendants are without knowledge or information sufficient to form a belief regarding

      the allegations in Paragraph 87 and, on that basis, deny those allegations.

88.   Admitted.

89.   Admitted.

90.   Defendants admit that the USPTO issued a reexamination certificate on or around

      December 9, 2008 in reexamination of the ’464 Patent.

91.   Admitted.




                                               7
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 9 of 47 PageID #: 3437



92.    Admitted.

93.    Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 93 and, on that basis, deny those allegations.

94.    Admitted.

95.    Admitted.

96.    Paragraph 96 contains legal conclusions to which no response is required. To the extent a

       response is required, Defendants admit that the Therasense opinion includes the

       statement “tightens the standards for finding both intent and materiality in order to

       redirect a doctrine that has been overused to the detriment of the public” but otherwise

       deny the allegations in Paragraph 96.

97.    Paragraph 97 contains legal conclusions to which no response is required. To the extent a

       response is required, Defendants deny the allegations in Paragraph 97.

98.    Denied.

99.    Denied.

100.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 100 and, on that basis, deny those allegations.

101.   Admitted.

102.   Admitted.

103.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 103 and, on that basis, deny those allegations.

104.   Paragraph 104 contains legal conclusions to which no response is required. To the extent

       a response is required, Defendants deny the allegations in Paragraph 104.




                                                8
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 10 of 47 PageID #: 3438



105.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 105 and, on that basis, deny those allegations.

106.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 106 and, on that basis, deny those allegations.

107.   Denied.

108.   Denied.

109.   Denied.

110.   Denied.

111.   Denied.

112.   Denied.

113.   Denied.

114.   Denied.

115.   Denied.

116.   Denied.

117.   Denied.

118.   Denied.

119.   Denied.

120.   Denied.

121.   Denied.

122.   Denied.

123.   Denied.

124.   Denied.

125.   Denied.




                                                9
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 11 of 47 PageID #: 3439



126.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 126 and, on that basis, deny those allegations.

127.   Denied.

128.   Denied.

129.   Defendants admit that the Federal Circuit issued the Therasense decision on or around

       May 25, 2011. Defendants otherwise deny the allegations in Paragraph 129.

130.   Denied.

131.   Denied.

132.   Denied.

133.   Denied.

134.   Denied.

135.   Denied.

136.   Denied.

137.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

138.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

                                          COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 5,757,140

139.   Defendants incorporate by reference herein their responses to Paragraphs 1-138, as set

       forth above.

140.   Admitted.

141.   Admitted.




                                               10
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 12 of 47 PageID #: 3440



142.   Defendants admit that the face of the ’140 Patent sets forth an issuance date of May 26,

       1998.

143.   Denied.

144.   Denied.

145.   Defendants admit that a purported assignment of the ’140 Patent to CFLT was recorded

       with the USPTO on or around June 19, 2018.

146.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 146 and, on that basis, deny those allegations.

147.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 147 and, on that basis, deny those allegations.

148.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 148 and, on that basis, deny those allegations.

149.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 149 and, on that basis, deny those allegations.

150.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 150 and, on that basis, deny those allegations.

151.   Denied.

152.   Denied.

153.   Denied.

154.   Denied.

155.   Denied.

156.   Denied.

157.   Denied.




                                               11
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 13 of 47 PageID #: 3441



158.   Denied.

159.   Denied.

160.   Denied.

161.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 161 and, on that basis, deny those allegations.

162.   Denied.

163.   Denied.

164.   Denied.

165.   Defendants admit that the Federal Circuit issued the Therasense decision on or around

       May 25, 2011. Defendants otherwise deny the allegations in Paragraph 165.

166.   Denied.

167.   Denied.

168.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

169.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

                                          COUNT IV

                      INFRINGEMENT OF U.S. PATENT NO. 5,510,681

170.   Defendants incorporate by reference herein their responses to Paragraphs 1-169, as set

       forth above.

171.   Admitted.

172.   Admitted.




                                               12
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 14 of 47 PageID #: 3442



173.   Defendants admit that the face of the ’681 Patent sets forth an issuance date of April 23,

       1996.

174.   Denied.

175.   Paragraph 175 contains legal conclusions to which no response is required. To the extent

       a response is required, Defendants deny those allegations.

176.   Defendants admit that a purported assignment of the ’681 Patent to CFLT was recorded

       with the USPTO on or around June 19, 2018.

177.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 177 and, on that basis, deny those allegations.

178.   Admitted.

179.   Admitted.

180.   Admitted.

181.   Admitted.

182.   Admitted.

183.   Admitted.

184.   Admitted.

185.   Admitted.

186.   Admitted.

187.   Paragraph 187 contains legal conclusions to which no response is required. To the extent

       a response is required, Defendants admit that the Therasense opinion includes the

       statement “tightens the standards for finding both intent and materiality in order to

       redirect a doctrine that has been overused to the detriment of the public” but otherwise

       deny the allegations in Paragraph 187.




                                                13
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 15 of 47 PageID #: 3443



188.   Paragraph 188 contains legal conclusions to which no response is required. To the extent

       a response is required, Defendants deny the allegations in Paragraph 188.

189.   Denied.

190.   Denied.

191.   Denied.

192.   Denied.

193.   Denied.

194.   Denied.

195.   Denied.

196.   Denied.

197.   Denied.

198.   Denied.

199.   Denied.

200.   Denied.

201.   Denied.

202.   Denied.

203.   Denied.

204.   Denied.

205.   Denied.

206.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 206 and, on that basis, deny those allegations.

207.   Denied.

208.   Denied.




                                               14
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 16 of 47 PageID #: 3444



209.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 209 and, on that basis, deny those allegations.

210.   Denied.

211.   Denied.

212.   Denied.

213.   Defendants admit that the Federal Circuit issued the Therasense decision on or around

       May 25, 2011. Defendants otherwise deny the allegations in Paragraph 213.

214.   Denied.

215.   Denied.

216.   Denied.

217.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

218.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

                                          COUNT V

                      INFRINGEMENT OF U.S. PATENT NO. 5,510,680

219.   Defendants incorporate by reference herein their responses to Paragraphs 1-218, as set

       forth above.

220.   Admitted.

221.   Admitted.

222.   Defendants admit that the face of the ’680 Patent sets forth an issuance date of April 23,

       1996.

223.   Denied.




                                               15
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 17 of 47 PageID #: 3445



224.   Denied.

225.   Defendants admit that a purported assignment of the ’681 Patent to CFLT was recorded

       with the USPTO on or around June 19, 2018.

226.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 226 and, on that basis, deny those allegations.

227.   Admitted.

228.   Admitted.

229.   Admitted.

230.   Admitted.

231.   Admitted.

232.   Admitted.

233.   Admitted.

234.   Admitted.

235.   Paragraph 235 contains legal conclusions to which no response is required. To the extent

       a response is required, Defendants admit that the Therasense opinion includes the

       statement “tightens the standards for finding both intent and materiality in order to

       redirect a doctrine that has been overused to the detriment of the public” but otherwise

       deny the allegations in Paragraph 235.

236.   Paragraph 236 contains legal conclusions to which no response is required. To the extent

       a response is required, Defendants deny the allegations in Paragraph 236.

237.   Denied.

238.   Denied.

239.   Denied.




                                                16
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 18 of 47 PageID #: 3446



240.   Denied.

241.   Denied.

242.   Denied.

243.   Denied.

244.   Denied.

245.   Denied.

246.   Denied.

247.   Denied.

248.   Denied.

249.   Denied.

250.   Denied.

251.   Denied.

252.   Denied.

253.   Denied.

254.   Denied.

255.   Denied.

256.   Denied.

257.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 257 and, on that basis, deny those allegations.

258.   Denied.

259.   Denied.

260.   Defendants are without knowledge or information sufficient to form a belief regarding

       the allegations in Paragraph 260 and, on that basis, deny those allegations.




                                               17
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 19 of 47 PageID #: 3447



261.   Denied.

262.   Denied.

263.   Denied.

264.   Defendants admit that the Federal Circuit issued the Therasense decision on or around

       May 25, 2011. Defendants otherwise deny the allegations in Paragraph 264.

265.   Denied.

266.   Denied.

267.   Denied.

268.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

269.   Denied. Additionally, the Court dismissed Plaintiff’s willfulness claims on July 9, 2019.

       See D.I. 27 & 28.

                           RESPONSE TO PRAYER FOR RELIEF

270.   Defendants deny that Plaintiff is entitled to any of the relief sought in the prayer for relief

       or any relief whatsoever.

                                   DEMAND FOR JURY TRIAL

271.   Defendants join Plaintiff’s request for a trial by jury of any and all issues in this action so

       triable.

                                   AFFIRMATIVE DEFENSES

                                           First Defense

                                       (Non-Infringement)

1.     Defendants do not infringe directly or indirectly, literally or under the doctrine of

       equivalents, one or more valid claims of the ’213 Patent, the ’464 Patent, the ’140 Patent,




                                                 18
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 20 of 47 PageID #: 3448



      the ’681 Patent, or the ’680 Patent.

                                        Second Defense

                                             (Invalidity)

2.    One or more claims of the of the ’213 Patent, the ’464 Patent, the ’140 Patent, the ’681

      Patent, and the ’680 Patent are invalid for failure to comply with one or more of the

      conditions for patentability, including, but not limited to, inventorship, utility, novelty,

      non-obviousness, enablement, definiteness, and written description, as set forth in 35

      U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                         Third Defense

                             (Limitation of Damages and Costs)

3.    Plaintiff’s claim for damages and costs under Title 35 of the United States Code is

      limited, in whole or in part, by one or more of 35 U.S.C. §§ 286, 287, and 288. In

      addition, Plaintiff’s claim for damages and costs is limited because Plaintiff is not entitled

      to any damages for alleged infringement of the ’464, ’681, and ’680 Patents during the

      period which those patents were unenforceable in view of prior federal court decisions

      adverse to Plaintiff’s predecessor-in-interest.

                                        Fourth Defense

                                    (No Exceptional Case)

4.    Plaintiff cannot prove that this is an exceptional case justifying an award of attorneys’

      fees against Defendants pursuant to 35 U.S.C. § 285.

                                         Fifth Defense

                                       (Failure to Mark)

5.    Plaintiff’s pre-lawsuit claims for damages are barred, in whole or in part, for failure to




                                                 19
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 21 of 47 PageID #: 3449



      comply with the marking and notice requirements of 35 U.S.C. § 287.

                                       Sixth Defense

                                 (No Willful Infringement)

6.    Defendants have not willfully infringed any claim of the ’213 Patent, the ’464 Patent, the

      ’140 Patent, the ’681 Patent, or the ’680 Patent.       The Court dismissed Plaintiff’s

      willfulness claims on July 9, 2019. See D.I. 27 & 28.

                                      Seventh Defense

                              (Prosecution History Estoppel)

7.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of prosecution history

      estoppel, which bars Plaintiffs from taking positions with respect the scope of any

      asserted claim that has been surrendered during the prosecution of one or more claims of

      the Asserted Patents.

                                       Eighth Defense

                                  (Waiver/Acquiescence)

8.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver and/or

      acquiescence, where Plaintiff waived its right to argue the ’681 Patent and ’680 Patent

      are valid, or acquiesced to the invalidity findings, by failing to appeal the invalidity

      findings and order vacating proceedings from the USPTO during various reexamination

      proceedings.

                                       Ninth Defense

                                    (Equitable Estoppel)

9.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of equitable estoppel,

      where: (1) Plaintiff, by failing to challenge the prior determinations of unenforceability




                                              20
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 22 of 47 PageID #: 3450



      for over seven years after the Federal Circuit’s decision in Therasense and failing to seek

      to reopen ex parte reexamination proceedings after determinations of the USPTO

      rejecting the asserted claims, led Defendants to reasonably infer that the patentee did not

      intend to enforce the Asserted Patents against Defendants; (2) Defendants relied on

      Plaintiff’s conduct and the final determinations of unenforceability from the Federal

      Circuit; and (3) due to Defendants’ reliance, Defendants would be materially prejudiced

      if Plaintiff is allowed to proceed with its claim.

                                         Tenth Defense

                                       (Unenforceability)

10.   Plaintiff’s claims are barred, in whole or in part, due to inequitable conduct on the part of

      the applicant during prosecution of the ’213 Patent, the ’464 Patent, the ’140 Patent, the

      ’681 Patent, and the ’680 Patent. Specifically, during prosecution, the applicant made

      materially and intentionally false statements regarding the Asserted Patents’ priority

      dates, filed false declarations attesting to those priority dates, and the examiner thereafter

      materially relied upon those false statements to limit his review of prior art to art post-

      dating the false priority date in determining whether to grant the Asserted Patents. The

      filing of an unmistakably false affidavit is considered material under Therasense.

      Additionally, but for the false priority claims, the USPTO would not have issued the

      Asserted Patents.      Further, based on information and belief, the applicant sent

      correspondence evidencing his fear that he could not obtain the Asserted Patents based on

      prior art and his dishonest scheme to submit a false priority claim to the USPTO.




                                                21
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 23 of 47 PageID #: 3451



                                      Eleventh Defense

                                     (Double Patenting)

11.   Plaintiff’s claims are barred, in whole or in part, due to the ’213 Patent, the ’464 Patent,

      the ’140 Patent, the ’681 Patent, and the ’680 Patent being invalid due to double

      patenting. Specifically, the Asserted Patents are not patentably distinct from earlier

      claims issued to the applicant of the Asserted Patents, such as in, as a non-limiting

      example, U.S. Patent No. 4,857,806.

                                       Twelfth Defense

                                     (Claim Preclusion)

12.   Plaintiff’s claims are barred, in whole or in part, due to the ’464 Patent, the ’140 Patent,

      the ’681 Patent, and the ’680 Patent having already been asserted in cases involving the

      same parties or their privies as the current case. Claims of infringement for these patents

      were already asserted against the same or substantially the same products, were fully

      litigated, and resulted in final judgments of unenforceability and/or dismissals with

      prejudice. Specifically, the ’681 Patent and the ’680 Patent were asserted in Nilssen v.

      Osram Sylvania, Inc., 440 F. Supp. 2d 884, 893 (N.D. Ill. 2006) (“OSRAM I”), aff’d, 504

      F.3d 1223 (Fed. Cir. 2007) (“OSRAM II”) which resulted in final judgments of

      unenforceability. The ’140 Patent and ’464 Patent were asserted in Nilssen v. Osram

      Sylvania, Inc., No. 03 C 2962 (N.D. Ill. May. 2, 2003) (“OSRAM III”)) and dismissed

      with prejudice. See D.I. 16, Ex. 7 at ¶¶ 14, 25 (OSRAM III Complaint); D.I. 16, Ex. 9

      (OSRAM III dismissal with prejudice).




                                              22
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 24 of 47 PageID #: 3452



                                     Thirteenth Defense

                                      (Issue Preclusion)

13.   Plaintiff’s claims are barred, in whole or in part, because the issue of whether the

      applicants conduct during prosecution of the Asserted Patents rendered the Asserted

      Patents unenforceable has been previously litigated to a final, valid judgment on the

      merits. The issue of whether the applicants conduct during prosecution was inequitable

      was necessary to the courts final judgments in OSRAM I and Wal-Mart that the ’464

      Patent, the ’681 Patent and the ’680 Patent were unenforceable. OSRAM I, 440 F. Supp.

      2d 884; Wal-Mart, 2008 WL 11350028. The same conduct previously adjudged to have

      rendered the ’464 Patent, the ’681 Patent and the ’680 Patent unenforceable is found in

      all Asserted Patents. Issue preclusion bars relitigation of this same issue in the present

      case.

                                     Fourteenth Defense

                                      (Kessler Doctrine)

14.   Plaintiff’s claims are barred, in whole or in part, because under the Kessler doctrine, a

      plaintiff who is unsuccessful in an earlier infringement lawsuit is thereafter precluded

      from bringing new infringement claims under the same patent against the same or

      “essentially the same” products sold after the date of the first judgement. Plaintiff was

      unsuccessful in earlier infringement lawsuits, OSRAM I and OSRAM III, asserting the

      ’140 Patent, the ’464 Patent, the ’681 Patent and the ’680 Patent against products that are

      essentially the same as the currently accused products. See D.I. 1 at ¶¶ 127, 162, 209,

      260 (allegations that Defendants were on notice current products infringe based on

      allegations against products in OSRAM I and OSRAM III).




                                              23
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 25 of 47 PageID #: 3453



                                     Fifteenth Defense

                               (Express or Implied License)

15.   Plaintiff’s claims are barred, in whole or in part, because Defendants are licensed to

      practice one or more claims of the Asserted Patents.        As a non-limiting example,

      Plaintiff’s predecessor-in-interest signed a Statement of Non-Liability granting

      Defendants certain patent rights with respect to the ’680 Patent and the ’681 Patent. See

      D.I. 16, Ex. 5.

                                     Sixteenth Defense

                           (Abandonment / Intervening Rights)

16.   Plaintiff’s claims are barred, in whole or in part, by abandonment and the doctrine of

      intervening rights, including 35 U.S.C. § 307. As a non-limiting example, Plaintiff is not

      entitled to recover damages for the period during which the Asserted Patents, including

      the ’681 and ’680 Patents, were held by one or more federal district courts and/or the

      USPTO to be unenforceable. Plaintiff abandoned its right to recover damages when it

      abandoned its defense of the enforceability of claims as originally filed. Plaintiff’s

      acquiescence to the federal courts’ and the USPTO’s actions finding the patents to be

      unenforceable, including the USPTO’s dismissal of the reexaminations of the ’681 and

      ’680 Patents, gave rise to intervening rights by the public, including Defendants, to

      introduce and use any invention allegedly disclosed by the patents during the period that

      the patents were treated as unenforceable by either the federal courts or the USPTO.

                                     Sixteenth Defense

                                    (Prosecution Laches)

17.   Plaintiff’s claims are barred, in whole or in part, by the doctrine of prosecution laches,




                                              24
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 26 of 47 PageID #: 3454



         due to unreasonable and undue delay in the prosecution of one or more of the Asserted

         Patents.

                               RESERVATION OF DEFENSES

18.      Defendants reserve their right to assert any additional defenses or counterclaims, at law

         or equity, which may exist, during or upon completion of discovery.

                    COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT

         OSRAM SYLVANIA, INC. (“OSRAM”) and LEDVANCE LLC (“LEDVANCE”)

(collectively, “Counterclaim Plaintiffs”) allege the following Counterclaims against CFL

Technologies LLC (“CFLT” or “Counterclaim Defendant”) as follows:

                                         THE PARTIES

         1.     Counterclaim Plaintiff OSRAM is a Delaware corporation with headquarters in

Wilmington, Massachusetts, with its principal place of business located at 100 Endicott Street,

Danvers, Massachusetts 01923.

         2.     Counterclaim Plaintiff LEDVANCE is a Delaware corporation with headquarters

in Wilmington, Massachusetts, with its principal place of business located at 200 Ballardvale

Street, Wilmington, Massachusetts 01887.

         3.     On information and belief, CFLT is an Illinois limited liability company, with a

principal place of business located at 222 Merchandise Mart Plaza, Suite 1225, Chicago, Illinois

60654.

                                 JURISDICTION AND VENUE

         4.     These Counterclaims arise under the Patent Laws of the United States, 35 U.S.C.

§ 100 et seq. and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, based upon an




                                                25
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 27 of 47 PageID #: 3455



actual controversy between the parties that the patents asserted by CFLT are invalid, not

infringed, and/or unenforceable.

        5.      In view of CFLT filing its Complaint, and in view of Counterclaim Plaintiffs’

defenses to the Complaint, there exists an actual and justiciable controversy between the parties

regarding the validity and alleged infringement of U.S. Patent Nos. 6,459,213 (“the ’213

Patent”), 6,172,464 (“the ’464 Patent”), 5,757,140 (“the ’140 Patent”), 5,510,681 (“the ’681

Patent”) and 5,510,680 (“the ’680 Patent”) (collectively “the Asserted Patents”).

        6.      This Court has subject matter jurisdiction over these Counterclaims pursuant to 28

U.S.C. §§ 1331, 1338(a), 1367(a), 2201, and 2202, and 35 U.S.C. § 1, et seq.

        7.      Counterclaim Defendant has consented to personal jurisdiction for the

Counterclaims by filing of the original Complaint in this matter.

        8.      Venue is proper in this District under 28 U.S.C. § 1404 because CFLT filed its

Complaint in this District.

                                      COUNTERCLAIM I

                (Declaratory Judgment of Non-Infringement of the ’213 Patent)

        9.      Counterclaim Plaintiffs repeat and reallege Paragraphs 1-8 of their Counterclaims

as if fully set forth herein.

        10.     By its Complaint, CFLT asserts that Counterclaim Plaintiffs have infringed the

’213 Patent.

        11.     CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the

Sylvania Sample CFL, of infringing the ’213 Patent. See D.I. 1 ¶ 67.

        12.     Counterclaim Plaintiffs have denied CFLT’s claim of infringement of the ’213

Patent and contend that their CFL products, such as the Sylvania Sample CFL, do not infringe




                                                26
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 28 of 47 PageID #: 3456



one or more valid asserted claims of the ’213 Patent, directly or indirectly, literally or under the

doctrine of equivalents.

       13.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 19 of

the ’213 Patent (which was specifically asserted in the Complaint) under 35 U.S.C. § 271

because, inter alia, Counterclaim Plaintiffs’ accused products, including the Sylvania Sample

CFL, do not include an arrangement that includes a source that provides a substantially constant-

magnitude DC supply voltage. The accused products also do not satisfy the requirement of claim

19 where for a brief period starting at a given point in time, the AC bus voltage being of a first

relatively high magnitude; after the brief period, the AC bus voltage being of a second relatively

low magnitude.

       14.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning alleged infringement of the ’213 Patent.

       15.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from the Court that the ’213 Patent is not

infringed, directly or indirectly, by Counterclaim Plaintiffs.

                                      COUNTERCLAIM II

               (Declaratory Judgment of Non-Infringement of the ’464 Patent)

       16.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-15 of their

Counterclaims as if fully set forth herein.

       17.     By its Complaint, CFLT asserts that Counterclaim Plaintiffs have infringed the

’464 Patent.

       18.     CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the

Sylvania Sample CFL, of infringing the ’464 Patent. See D.I. 1 ¶ 108.




                                                 27
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 29 of 47 PageID #: 3457



       19.     Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,

including the Sylvania Sample CFL, infringe the ’464 Patent and contend that they do not

infringe one or more valid asserted claims of the ’464 Patent, directly or indirectly, literally or

under the doctrine of equivalents.

       20.     As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 3 of the

’464 Patent (specifically asserted in CFLT’s Complaint) under 35 U.S.C. § 271 because, inter

alia, Counterclaim Plaintiffs’ accused CFL products, including the Sylvania Sample CFL, do not

include the claimed structure including an electronic sub-assembly having input terminals and

output terminals wherein the frequency of the alternating voltage being distinctly higher than that

of the AC power line voltage; the electronic subassembly being additionally characterized by

including a transistor through which flows unidirectional current pulses at a periodic rate equal to

that of the alternating voltage, where each current pulse having a duration distinctly shorter than

half of the complete cycle of the alternating voltage, as required by claim 3.

       21.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the alleged infringement of the ’464 Patent.

       22.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from the Court that the ’464 Patent is not

infringed, directly or indirectly, by Counterclaim Plaintiffs.

                                      COUNTERCLAIM III

               (Declaratory Judgment of Non-Infringement of the ’140 Patent)

       23.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-22 of their

Counterclaims as if fully set forth herein.




                                                 28
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 30 of 47 PageID #: 3458



          24.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs infringe the ’140

Patent.

          25.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the

Sylvania Sample CFL, of infringing the ’140 Patent. See D.I. 1 ¶ 152.

          26.   Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,

including the Sylvania Sample CFL, infringe the ’140 Patent and contend that they do not

infringe one or more valid asserted claims of the ’140 Patent, directly or indirectly, literally or

under the doctrine of equivalents.

          27.   As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 16 of

the ’140 Patent (specifically asserted in CFLT’s Complaint) under 35 U.S.C. § 271 because, inter

alia, Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not

include an arrangement wherein a measured frequency of the AC voltage is substantially higher

than the power line voltage, as required by claim 16.

          28.   An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the alleged infringement of the ’140 Patent.

          29.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’140 Patent is not

infringed, directly or indirectly, by Counterclaim Plaintiffs.

                                      COUNTERCLAIM IV

                (Declaratory Judgment of Non-Infringement of the ’681 Patent)

          30.   Counterclaim Plaintiffs repeat and reallege Paragraphs 1-29 of their

Counterclaims as if fully set forth herein.




                                                 29
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 31 of 47 PageID #: 3459



          31.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs infringe the ’681

Patent.

          32.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the

Sylvania Sample CFL, of infringing the ’681 Patent. See D.I. 1 ¶ 192.

          33.   Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,

including the Sylvania Sample CFL, infringe the ’681 Patent and contend that they do not

infringe one or more valid asserted claims of the ’681 Patent, directly or indirectly, literally or

under the doctrine of equivalents.

          34.   As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 12 of

the ’681 Patent (specifically asserted in CFLT’s complaint) under 35 U.S.C. § 271 because, inter

alia, Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not

include an arrangement comprising a second sub-circuit connected with the DC terminals and

operative to provide an AC voltage between a pair of AC terminals wherein the AC voltage

being characterized by having a fundamental period: (i) during a first part of which its

instantaneous magnitude remains substantially constant at a first given level; and (ii) during a

second part of which its instantaneous magnitude remains substantially constant at a second

given level, the second part having a total duration substantially equal to that of the first part as

well as distinctly longer than one fourth the total duration of the whole fundamental period, as

required by claim 12.

          35.   An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the alleged infringement of the ’681 Patent.




                                                 30
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 32 of 47 PageID #: 3460



          36.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’681 Patent is not

infringed, directly or indirectly, by Counterclaim Plaintiffs.

                                      COUNTERCLAIM V

                (Declaratory Judgment of Non-Infringement of the ’680 Patent)

          37.   Counterclaim Plaintiffs repeat and reallege Paragraphs 1-36 of their

Counterclaims as if fully set forth herein.

          38.   By its Complaint, CFLT asserts that Counterclaim Plaintiffs infringe the ’680

Patent.

          39.   CFLT has accused all of Counterclaim Plaintiffs’ CFL products, including the

Sylvania Sample CFL, of infringing the ’680 Patent. See D.I. 1 ¶ 240.

          40.   Counterclaim Plaintiffs have denied CFLT’s claim that their CFL products,

including the Sylvania Sample CFL, infringe the ’680 Patent and contend that they do not

infringe one or more valid asserted claims of the ’680 Patent, directly or indirectly, literally or

under the doctrine of equivalents.

          41.   As a non-limiting example, Counterclaim Plaintiffs do not infringe claim 9 of the

’680 Patent (specifically asserted by CFLT’s Complaint) under 35 U.S.C. § 271 because, inter

alia, Counterclaim Plaintiffs’ accused products, including the Sylvania Sample CFL, do not

include a fundamental frequency substantially higher than the AC power line frequency, an

inverter sub-assembly being characterized by producing, across a pair of inverter terminals, a

periodically alternating inverter voltage having a basic period consisting of: (i) a first segment

during which its magnitude remains approximately constant at a positive potential; (ii) a second

segment during which its magnitude decreases in a substantially continuous manner; (iii) a third




                                                 31
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 33 of 47 PageID #: 3461



segment during which its magnitude remains approximately constant at a negative potential; and

(iv) a fourth segment during which its magnitude increases in a substantially continuous manner,

as required by claim 9.

       42.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the alleged infringement of the ’680 Patent.

       43.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’680 Patent is not

infringed, directly or indirectly, by Counterclaim Plaintiffs’ CFL products, such as the Sylvania

Sample CFL.

                                      COUNTERCLAIM VI

                    (Declaratory Judgment of Invalidity of the ’213 Patent)

       44.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-43 of their

Counterclaims as if fully set forth herein.

       45.     By its Complaint, CFLT asserts that the ’213 Patent is valid. Counterclaim

Plaintiffs have denied this allegation and contend that the ’213 Patent is invalid under 35 U.S.C.

§§ 101, 102, 103, 112, and/or 116.

       46.     The claims of the ’213 Patent are invalid in light of prior art that was published or

was otherwise available to the public before the earliest possible priority date of the ’213 Patent.

As a non-limiting example, the claims of the ’213 Patent are anticipated and/or rendered obvious

by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)

and U.S. Patent No. 3,733,541 issued on May 15, 1973 to R. Elms (the “Elms Patent”). The

Young Patent and the Elms Patent disclose and/or render obvious all elements of asserted claim




                                                32
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 34 of 47 PageID #: 3462



19 of the ’213 Patent, including the claimed arrangement of a DC voltage supply source, inverter

circuit, and a number of lamp-ballast series combinations.

       47.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the validity of the ’213 Patent.

       48.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’213 Patent is invalid

pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                     COUNTERCLAIM VII

                    (Declaratory Judgment of Invalidity of the ’464 Patent)

       49.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-48 of their

Counterclaims as if fully set forth herein.

       50.     By its Complaint, CFLT asserts that the ’464 Patent is valid. Counterclaim

Plaintiffs have denied this allegation and contend that the ’464 Patent is invalid under 35 U.S.C.

§§ 101, 102, 103, 112, and/or 116.

       51.     The claims of the ’464 Patent are invalid in light of prior art that was published or

was otherwise available to the public before the earliest possible priority date of the ’464 Patent.

As a non-limiting example, the claims of the ’464 Patent are anticipated and/or rendered obvious

by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)

and U.S. Patent No. 3,733,541 issued on May 15, 1973 to R. Elms (the “Elms Patent”). The

Young Patent and Elms Patent disclose and/or render obvious all elements of asserted claim 3 of

the ’464 Patent, including the claimed structure with a screw-base, a fluorescent lamp having

lamp terminals and plural cylindrical lamp segments, an electronic sub-assembly having input

terminals and output terminals, and housing means mounted rigidly on the screw base.




                                                33
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 35 of 47 PageID #: 3463



       52.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the validity of the ’464 Patent.

       53.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’464 Patent is invalid

pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                     COUNTERCLAIM VIII

                    (Declaratory Judgment of Invalidity of the ’140 Patent)

       54.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-53 of their

Counterclaims as if fully set forth herein.

       55.     By its Complaint, CFLT asserts that the ’140 Patent is valid. Counterclaim

Plaintiffs have denied this allegation and contend that the ’140 Patent is invalid under 35 U.S.C.

§§ 101, 102, 103, 112, and/or 116.

       56.     The claims of the ’213 Patent are invalid in light of prior art that was published or

was otherwise available to the public before the earliest possible priority date of the ’140 Patent.

As a non-limiting example, the claims of the ’140 Patent are anticipated and/or rendered obvious

by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)

and U.S. Patent No. 3,733,541 issued on May 15, 20973 to R. Elms (the “Elms Patent”). The

Young Patent and Elms Patent disclose and/or render obvious all elements of asserted claim 16

of the ’140 Patent, including the claimed arrangement of a source providing a DC supply voltage

at a set of DC terminals, and an inverter and load circuitry connected with the DC terminals and

operative to provide an AC voltage at a pair of AC terminals with which is connected a gas

discharge lamp.




                                                34
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 36 of 47 PageID #: 3464



       57.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the validity of the ’140 Patent.

       58.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’140 Patent is invalid

pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                      COUNTERCLAIM IX

                    (Declaratory Judgment of Invalidity of the ’681 Patent)

       59.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-58 of their

Counterclaims as if fully set forth herein.

       60.     By its Complaint, CFLT asserts that the ’681 Patent is valid. Counterclaim

Plaintiffs have denied this allegation and contend that the ’681 Patent is invalid under 35 U.S.C.

§§ 101, 102, 103, 112, and/or 116.

       61.     The claims of the ’681 Patent are invalid in light of prior art that was published or

was otherwise available to the public before the earliest possible priority date of the ’681 Patent.

As a non-limiting example, the claims of the ’681 Patent are anticipated and/or rendered obvious

by U.S. Patent No. 4,251,752, issued on February 17, 1981 to James B. Stolz (the “Stolz Patent”)

and U.S. Patent No. 4,244,013 issued on January 6, 1981 to Joseph P. Wotowiec (the “Wotowiec

Patent”). The Stolz Patent and the Wotowiec Patent disclose and/or render obvious all elements

of asserted claim 12 of the ’681 Patent, including the claimed arrangement of a first sub-circuit

adapted to connect with the power line voltage of an ordinary electric utility power line; a second

sub-circuit connected with the DC terminals and operative to provide an AC voltage; a gas

discharge lamp; a third sub-circuit connected between the AC terminals; and a physical structure

combining the three sub-circuits and gas discharge lamp in a single rigid structure. In view of




                                                35
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 37 of 47 PageID #: 3465



these references, the USPTO found in Reexamination Control No. 90/007,501 that there was a

substantial question of patentability.    Eventually, the USPTO entered a final office action

rejecting claims 6-14, 16, and 17 as unpatentable. The USPTO vacated the reexamination

proceedings in view of the final judgments of unenforceability of the ’681 Patent.

       62.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the validity of the ’681 Patent.

       63.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’681 Patent is invalid

pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                      COUNTERCLAIM X

                    (Declaratory Judgment of Invalidity of the ’680 Patent)

       64.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-63 of their

Counterclaims as if fully set forth herein.

       65.     By its Complaint, CFLT asserts that the ’680 Patent is valid. Counterclaim

Plaintiffs have denied this allegation and contend that the ’680 Patent is invalid under 35 U.S.C.

§§ 101, 102, 103, 112, and/or 116.

       66.     The claims of the ’680 Patent are invalid in light of prior art that was published or

was otherwise available to the public before the earliest possible priority date of the ’680 Patent.

As a non-limiting example, the claims of the ’680 Patent are anticipated and/or rendered obvious

by U.S. Patent No. 4,337,414, issued on June 29, 1982 to Robert G. Young (the “Young Patent”)

and U.S. Patent No. 3,753,071 issued on August 14, 1973 to J. Engel (the “Engel Patent”). The

Young Patent and the Engel Patent disclose and/or render obvious all elements of asserted claim

9 of the ’680 Patent, including the claimed assembly of a rectifier sub-assembly having a pair of




                                                36
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 38 of 47 PageID #: 3466



AC input terminals; an inverter sub-assembly characterized by producing, across a pair of

inverter terminals, a periodically alternating inverter voltage; a gas discharge lamp, and a screw

base. In view of these references, among others, the USPTO found in Reexamination Control

No. 90/007,984 there was a substantial question of patentability. The USPTO even entered a

non-final office action rejecting original claims 9-22 and 26-32. Before a final rejection could be

entered, the USPTO vacated the reexamination proceedings in view of the final judgments of

unenforceability of the ’680 Patent.

       67.     An actual and justiciable controversy has thus arisen between CFLT and

Counterclaim Plaintiffs concerning the validity of the ’680 Patent.

       68.     Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’680 Patent is invalid

pursuant to 35 U.S.C. §§ 101, 102, 103, 112, and/or 116.

                                       COUNTERCLAIM XI

             (Declaratory Judgment of Unenforceability of the Asserted Patents)

       69.     Counterclaim Plaintiffs repeat and reallege Paragraphs 1-68 of their

Counterclaims as if fully set forth herein.

       70.     By its Complaint, CFLT asserts that the ’213 Patent, the ’464 Patent, the ’140

Patent, the ’681 Patent, and the ’680 Patent (the “Asserted Patents”) are enforceable.

Counterclaim Plaintiffs have denied this allegation and contend that the Asserted Patents are

unenforceable due to inequitable conduct during prosecution of the Asserted Patents and related

patents in the family and/or infectious inequitable conduct.

       71.     All Asserted Patents were filed by Ole Nilssen, who is listed as the named

inventor on the face of each of the Asserted Patents.




                                                37
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 39 of 47 PageID #: 3467



       72.     The Asserted Patents were assigned to CFLT by its predecessors-in-interest.

CFLT is in privity with the predecessors-in-interest through the Assignment chain.

       73.     Numerous courts, including the Federal Circuit, have found the ’464 Patent, the

’681 Patent, and the ’680 Patent unenforceable due to inequitable conduct. Nilssen v. Osram

Sylvania, Inc., 440 F. Supp. 2d 884, 893 (N.D. Ill. 2006) (“OSRAM I”), aff’d, 504 F.3d 1223

(Fed. Cir. 2007) (“OSRAM II”); Nilssen v. Wal-Mart Stores, Inc., 2008 WL 11350028, at *1

(N.D. Ill. Mar. 17, 2008) (“Wal-Mart”); Nilssen v. Wal-Mart Stores, Inc., 2011 WL 5429526

(Fed. Cir. Nov. 10, 2011) (“Wal-Mart II”). Although these holdings applied the pre-Therasense

law on inequitable conduct, the totality of the patent applicant’s repeated misconduct during

prosecution that led to these findings, which occurred or were repeated during prosecution of all

Asserted Patents, remains inequitable conduct under Therasense.

       74.     Plaintiffs in OSRAM I accused all of OSRAM’s CFLs of infringement of the

patents-in-suit, including the ’680 and ’681 Patent.

       75.     Plaintiffs’ infringement theories in OSRAM I did not substantially differ between

each accused CFL product.

       76.     In February 2006, the OSRAM I court held a bench trial on inequitable conduct

issues for a number of related patents issued to Nilssen, including the ’680 and ’681 Patents.

       77.     The OSRAM I court made a number of factual determinations, including

evaluating live witness testimony, and found the ’680 and ’681 Patents unenforceable due to

inequitable conduct.

       78.     The OSRAM I court held that the ’680 and ’681 Patents were unenforceable due to

a false claim of priority during prosecution of those patents.




                                                 38
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 40 of 47 PageID #: 3468



       79.     The OSRAM I court observed testimony from the former Assistant Commissioner

for Patents that “Nilssen’s incorrect claim of priority to the effective date of March 20, 1978 was

material to the prosecution of the applications issuing as the ’637, ’680, and ’681 Patents, at least

at the time he filed the applications, because it would allow Nilssen to potentially avoid prior art

and obtain patent claims to which he would not otherwise be entitled” and found it to be “highly

credible and unimpeached.”

       80.     The OSRAM I court also held that “Nilssen intended to mislead the PTO by

incorrectly claiming priority dates” as evidenced by a letter he sent to his licensee “[j]ust days

before this new claim of priority.” The court held that “[t]he Advance letter demonstrates that

Nilssen intentionally misclaimed priority in these patents to avoid known prior art and to obtain

‘effective basic patent protection.’ Nilssen’s testimony to the contrary was unpersuasive.”

       81.     With regards to a second letter sent before the priority misclaims in the ’680 and

’681 Patents, the OSRAM I court held that “[t]his Advance letter demonstrates that Nilssen

intentionally misclaimed priority in these patents to claim an earlier effective date to assure that

Advance could not cancel its License Agreement. Nilssen’s testimony to the contrary was not

credible.”

       82.     The OSRAM I court found that, “based on clear and convincing evidence, in light

of the materiality and totality of circumstances as to Nilssen’s intent to mislead, Nilssen’s false

claims of priority dates render Nilssen’s repeated misconduct so culpable as to render the . . .

’680, and ’681 Patents unenforceable.”

       83.     The OSRAM I court also held that the ’681 Patent was unenforceable for

inequitable conduct based on a certain piece of prior art, known as the Stolz Patent, that “was

highly material to the ’681 and ’067 Patents.”          The court determined that “Nilssen had




                                                 39
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 41 of 47 PageID #: 3469



knowledge of the Stolz Patent and of its materiality. Nilssen failed to disclose the Stolz Patent

with the intent to mislead the PTO; and, when he failed to do so, he was not acting in good faith.

Nilssen’s testimony to the contrary was not credible.”

         84.    The OSRAM I court also held that “Nilssen knew or should have known that this

suit was baseless” and ordered the plaintiffs to pay over $5 million dollars in attorneys’ fees and

costs.

         85.    In OSRAM II the Federal Circuit affirmed the inequitable conduct findings of the

OSRAM I court and held that “[t]he district court found clear and convincing evidence of

‘Nilssen’s obvious intent to mislead.’”

         86.    The Federal Circuit held that “we find an inference that Nilssen intended to

deceive the PTO not unreasonable.”

         87.    While OSRAM I was pending, Nilssen asserted the ’680, ’681, and ’464 Patents

against Wal-Mart Stores, Inc. in the Northern District of Illinois.

         88.    On March 17, 2008, the Wal-Mart court entered summary judgment that the ’681,

’680, and ’464 Patents were all unenforceable for inequitable conduct “for the same reasons that

Judge Darrah [in OSRAM I] held the other . . . patents in suit unenforceable.”

         89.    The Wal-Mart court further held that the case was exceptional and ordered

Nilssen to pay defendants’ attorneys’ fees.

         90.    The Wal-Mart court held that the Nilssen’s misconduct “was intentional, material

and repeated,” “[f]ar too many judicial resources have been devoted to this losing litigation,” and

“[i]f this isn’t an exceptional case, this court fails to see what is.”

         91.    The plaintiffs in Wal-Mart, who are predecessors-in-interest to CFLT, appealed

the Wal-Mart court’s decision to the Federal Circuit.




                                                   40
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 42 of 47 PageID #: 3470



          92.    On July 30, 2010, during the pendency of the Wal-Mart appeal, the plaintiffs in

Wal-Mart, who are CFLT’s predecessors-in-interest, submitted in amicus brief in the Therasense

appeal.

          93.    On May 25, 2011, during the pendency of the Wal-Mart appeal, the Federal

Circuit, sitting en banc, rendered its decision in Therasense, Inc. v. Becton, Dickinson & Co.,

649 F.3d 1276 (Fed. Cir. 2011).

          94.    The plaintiffs in Wal-Mart, who are predecessors-in-interest to CFLT, had

knowledge of the Federal Circuit’s Therasense decision on or around May 25, 2011.

          95.    While the Wal-Mart appeal was pending, the Federal Circuit asked the parties to

submit briefs on how the Therasense decision might impact the appeal.

          96.    The parties to the Wal-Mart appeal submitted their respective briefs to the Federal

Circuit discussing the Therasense decision, and, on November 10, 2011, the Federal Circuit

issued a Rule 36 affirmance of the Wal-Mart court’s findings.

          97.    The ’680, ’681, and ’464 Patents were also subject to reexamination proceedings

before the USPTO.

          98.    During reexamination proceedings for the ’681 Patent, on or around April 17,

2008, the USPTO issued an office action, inter alia, rejecting originally issued claim 12 of the

’681 patent on multiple grounds.

          99.    In view of the fact that various federal courts held that Nilssen had engaged in

inequitable conduct related to the ’680 and ’681 Patents, the USPTO vacated the reexamination

proceedings for the ’680 and ’681 Patents.

          100.   In vacating the reexamination proceeding for the ’681 Patent, the USPTO did not

reverse or otherwise change the rejections set forth in the April 17, 2008 office action. Nilssen,




                                                 41
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 43 of 47 PageID #: 3471



CFLT’s predecessor-in-interest, never sought to overcome or reverse the rejections set forth in

the April 17, 2008 office action.

       101.    Instead, Nilssen, CFLT’s predecessor-in-interest, acquiesced to the vacating of the

reexamination proceedings for the ’680 and ’681 Patents.

       102.    Counterclaim Plaintiffs believed that all Asserted Patents were unenforceable in

view of the OSRAM I, OSRAM II, Wal-Mart and Wal-Mart II decisions. CFLT and/or its

predecessors-in-interest had knowledge of these prior federal court decisions. Counterclaim

Plaintiffs thus believed that CFLT and/or its predecessors-in-interest would not assert the

Asserted Patents against them.

       103.    Counterclaim Plaintiffs also believed that the ’680 and ’681 Patents were

unenforceable in light of the fact that Nilssen, CFLT’s predecessor-in-interest, acquiesced to the

USPTO’s dismissal of the reexamination proceedings after those patents had been held

unenforceable by federal courts. CFLT and/or its predecessors-in-interest had knowledge of

Nilssen’s acquiescence to the dismissal of the reexamination proceedings.           Counterclaim

Plaintiffs thus believed that CFLT and/or its predecessors-in-interest would not assert the

Asserted Patents against them.

       104.    Counterclaim Plaintiffs continued to sell CFL products after the OSRAM I,

OSRAM II, Wal-Mart, and Wal-Mart II decisions.

       105.    Counterclaim Plaintiffs continued to sell CFL products after the Federal Circuit’s

Therasense decision.

       106.    Since the Federal Circuit issued its Therasense decision, CFLT and/or its

predecessors-in-interest to the Asserted Patents were aware that OSRAM continued to sell CFL

products.




                                               42
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 44 of 47 PageID #: 3472



       107.     Since the Federal Circuit issued its Therasense decision, CFLT and/or its

predecessors-in-interest to the Asserted Patents were aware that LEDVANCE continued to sell

CFL products.

       108.     Despite having knowledge of the Therasense decision and the fact that OSRAM

and LEDVANCE continued to sell CFL products, CFLT and/or its predecessors-in-interest did

not file a post-Therasense lawsuit alleging Counterclaim Plaintiffs’ infringement of the Asserted

Patents until the filing of the Complaint in this action.

       109.     From the time that CFLT was purportedly assigned the Asserted Patents until the

filing of the Complaint, CFLT was aware that OSRAM and/or LEDVANCE continued to sell

CFL products.

       110.     Some of the conduct during prosecution that was adjudged inequitable in the

above cases with respect to the ’464, ’680, and ’681 Patents is also present in the prosecution

history of other Asserted Patents.

       111.     For example, Nilssen submitted signed declarations to the USPTO falsely

claiming that the ’680 Patent, the ’681 Patent, the ’213 Patent, and the ’140 Patent were all

continuations-in-part of Application No. 05/890,586, filed on March 20, 1978. See, e.g., D.I 15,

Ex. 3 at 64-65; D.I. 16, Ex. 4 at 133-134. The OSRAM I, OSRAM II, Wal-Mart, and Wal-Mart II

courts found that these patents were not entitled to this priority date.

       112.     As evidenced by the previous factual findings in OSRAM I, Nilssen’s false

declarations were intentional. Upon information and belief, Nilssen sent correspondence to third

parties describing his likely inability to have the Asserted Patents granted based on their priority

date and existing prior art. Soon after, Nilssen submitted his first false declaration with the false

priority claims.




                                                  43
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 45 of 47 PageID #: 3473



       113.       The intentionally false declarations filed by Nilssen were material to the

USPTO’s determination of patentability and its grant of the Asserted Patents.             By falsely

claiming priority to 1978, the applicant limited the prior art references that the examiner could

use during prosecution of the Asserted Patents.           Indeed, as a non-limiting example, the

reexamination proceedings for the ’680 Patent that resulted in a final determination of

unpatentability relied on a reference with a 1979 priority date (the Stolz Patent, discussed above).

This reference would not have been available during prosecution based on Nilssen’s false

priority claim.

       114.       Further, the Federal Circuit held in Therasense that “[a]lthough but-for materiality

generally must be proved to satisfy the materiality prong of inequitable conduct, this court

recognizes an exception in cases of affirmative egregious misconduct. … ‘[T]here is no room to

argue that submission of false affidavits is not material.’” Therasense, Inc. v. Becton, Dickinson

& Co., 649 F.3d 1276, 1292 (Fed. Cir. 2011) (quoting Rohm & Haas Co. v. Crystal Chem.

Co., 722 F.2d 1556, 1571 (Fed. Cir. 1983)).

       115.       The CFL products accused of infringement in this case are substantially similar to

those CFL products accused in OSRAM I.

       116.       The CFL products accused of infringement in this case are substantially similar to

those CFL products accused in OSRAM III.

       117.       Plaintiff’s infringement theory is not substantially different in this case compared

to the infringement theories in OSRAM I.

       118.       Plaintiff’s infringement theory is not substantially different in this case compared

to the infringement theories in OSRAM III.




                                                   44
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 46 of 47 PageID #: 3474



           119.   Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201, et seq.,

Counterclaim Plaintiffs are entitled to judgment from this Court that the ’213 Patent, the ’464

Patent, the ’140 Patent, the ’681 Patent, and the ’680 Patent are unenforceable for inequitable

conduct.

                                      PRAYER FOR RELIEF

           Wherefore, Counterclaim Plaintiffs respectfully request that the Court enter judgment in

their favor and award them the following relief:

           A.     Declare that Counterclaim Plaintiffs have not infringed any valid claims of the

’213 Patent, the ’464 Patent, the ’140 Patent, the ’681 Patent, and the ’680 Patent;

           B.     Declare that the claims of the ’213 Patent, the ’464 Patent, the ’140 Patent, the

’681 Patent, and the ’680 Patent are invalid;

           C.     Enjoin CFLT, its successors and assigns, and all those in privity therewith from

asserting the ’213 Patent, the ’464 Patent, the ’140 Patent, the ’681 Patent, and the ’680 Patent

against Counterclaim Plaintiffs, their successors and assigns, or any of their customers or

suppliers;

           D.     Find this an exceptional case and award Counterclaim Plaintiffs their attorneys’

fees and costs under 35 U.S.C. § 285; and

           E.     Grant Counterclaim Plaintiffs such other and further relief as the Court deems

appropriate under the circumstances.

                                   DEMAND FOR JURY TRIAL

           Counterclaim Plaintiffs demand a trial by jury of any and all issues in this action so

triable.




                                                  45
Case 1:18-cv-01445-RGA Document 36 Filed 09/03/19 Page 47 of 47 PageID #: 3475



                                       /s/ Nathan R. Hoeschen
                                       John W. Shaw (No. 3362)
                                       David M. Fry (No. 5486)
                                       Nathan R. Hoeschen (No. 6232)
                                       SHAW KELLER LLP
                                       I.M. Pei Building
                                       1105 North Market Street, 12th Floor
OF COUNSEL:                            Wilmington, DE 19801
Kevin P. Martin                        (302) 298-0700
Srikanth K. Reddy                      jshaw@shawkeller.com
GOODWIN PROCTER LLP                    dfry@shawkeller.com
100 Northern Avenue                    nhoeschen@shawkeller.com
Boston, MA 02210                       Attorneys for Defendants
(617) 570-1000

Monte M.F. Cooper
GOODWIN PROCTER LLP
601 Marshall Street
Redwood City, CA 94063
(650) 752-3100

Dated: September 3, 2019




                                      46
